                Case 1:19-cr-00676-PGG Document 83 Filed 05/03/21 Page 1 of 2




KIRTON LAW FIRM
______________________________________________________________________________


Marlon G. Kirton, Esq.                          Nassau County:
                                           175 Fulton Avenue, Suite 305
________________                           Hempstead, New York 11550
                                           Tel. # (516) 833-5617
                                           Fax # (516) 833-5620

May 3, 2021

VIA ELECTRONIC FILING

Honorable Paul G. Gardephe
United States District Judge
Thurgood Marshall
United States Courthouse
Southern District of New York
40 Foley Square                                                           May 4, 2021
New York, NY 10007

Re: United States v. Alexei Saab, 19 cr. 676 (PGG)

Dear Judge Gardephe:

       I represent Alexei Saab in the above-referenced matter. The defense requests a one-week
extension to file pretrial motions.

        The defense requested an opportunity to file pretrial motions based on the Government’s
February 8, 2021 disclosure. The defense was scheduled to file on or before May 5, 202. The
defense needs additional time to file motions. There is outstanding information required to
complete the defense filing. The Government consents to the extension. The defense proposes
the following revised schedule:

           1.    Defense file on or before May 12, 2021. 1
           2.    Government response due on or before June 4, 2021.
           3.    Defense reply due on or before June 11, 2021.
           4.    Return date June 21, 2021. 2

           Please contact me if you have any questions or concerns.

Sincerely,

1
    The parties consulted with each other regarding the proposed dates.
2
    This proposed date was the same as the original date.

1
         Case 1:19-cr-00676-PGG Document 83 Filed 05/03/21 Page 2 of 2




s/Marlon G. Kirton
Marlon G. Kirton, Esq.

cc: Jessica Fender, Assistant United States Attorney (via electronic mail)
   Jason Richman, Assistant United States Attorney (via electronic mail)
   Esere Onaodowan, Esq. (via electronic mail)




2
